MEMORANDUM**
Santos Vasquez-Enciso, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming pursuant to 8 C.F.R. § 3.1(a)(7), without opinion, an immigration judge’s removal order and denial of his application for suspension of deportation. Vasquez contends that the streamlining regulations pursuant to which the BIA decided his appeal violate due process and contravene the administrative appellate review afforded by congressional statute. These contentions are foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003) (holding that the BIA’s streamlining procedure does not violate an alien’s due process rights and expressly embracing the rationale of Albathani v. INS, 318 F.3d 365, 376-79 (1st Cir.2003), which held that the streamlining scheme does not violate any statute).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. The court sua sponte changes the docket to reflect that John Ashcroft, Attorney General, is the proper respondent. The Clerk shall amend the docket to reflect the above caption.